           Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    )
                                            )
       v.                                   )
                                            )       Criminal No. 20-cr-00040 (BAH)
JESSICA JOHANNA OSEGUERA                    )
GONZALEZ,                                   )
                                            )
       Defendant.                           )
                                            )

         DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S
 SECOND MOTION TO COMPEL PRODUCTION OF EVIDENCE AND WITNESSES
    AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Jessica Johanna Oseguera Gonzalez, by and through undersigned counsel,

respectfully moves the Court for an Order compelling the Government to produce documents

from the Office of Foreign Assets Control (“OFAC”) in the U.S. Department of Treasury.1

       I.       BACKGROUND

       On February 13, 2020, a Grand Jury handed up a sealed Indictment in the United States

District Court for the District of Columbia, case number 20-cr-00040, charging Ms. Gonzalez

with five counts of Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of 21 U.S.C. §§ 1904 and 1906 (hereinafter “Kingpin Act”). See ECF 1. On

July 16, 2020, a Grand Jury handed up a Superseding Indictment (“SI”) in this matter, adding

various factual allegations and violations of 18 U.S.C. § 2 to the five counts against Ms.

Gonzalez in the original Indictment. See ECF 65.

       Count One of the SI alleges:


       1
          Pursuant to LCrR 16.1 of the Local Rules of the United States District Court for the
District of Columbia, undersigned counsel certifies certify that he has made a good faith attempt
to secure the relief requested in this motion from the government on a voluntary basis and the
government has not complied with the request.


                                                1
 Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 2 of 16




Beginning on or about September 17, 2015, and continuing to the present day, in
the District of Columbia, Mexico, and elsewhere, the defendant, JESSICA
JOHANNA OSEGUERA GONZALEZ, engaged in transactions or dealings in
property or interests in property of a foreign person, J&P Advertising, S.A. de
C.V. (also known as J and P Advertising, S.A. de C.V.), designated as materially
assisting in, or providing support for or to, or providing goods or services in
support of, the international narcotics trafficking activities of the significant
foreign narcotics trafficker known as the Cartel de Jalisco Nueva Generacion,
and/or being controlled or directed by, or acting for or on behalf of, Cartel de
Jalisco Nueva Generacion, under Title 21, United States Code, Sections
1904(6)(2), 1904(6)(3), and did not first obtain the required license from the
Office of Foreign Asset Control (“OFAC”); and (2) engaged in transactions or
dealings to evade and avoid, and that had the effect of evading and avoiding, the
prohibition on transactions or dealings in property or interests in property of said
foreign person; and aided, abetted, and caused others to engage and attempt to
engage in transactions and dealings to evade and avoid the prohibition on
transactions or dealings in property of said foreign person. The Defendant's
transactions or dealings violate Title 21, United States Code, Sections 1904(c)(l),
1904(c)(2) and 1906(a) (1), and Title 18, United States Code, Section 2. The
Defendant is an officer, director, and/or agent of J&P Advertising, S.A. de C.V.
(also known as J and P Advertising, S.A. de C.V.), who knowingly participated in
the violation alleged in this Count, in violation of Title 21, United States Code,
Section 1906(a)(2).

Count Two of the SI alleges:

Beginning on or about September 17, 2015, and continuing to February 11, 2016,
in the District of Columbia, Mexico, and elsewhere, the defendant, JESSICA
JOHANNA OSEGUERA GONZALEZ, willfully (1) engaged in transactions or
dealings in property or interests in property of a foreign person, JJGON S.P.R de
R.L. de C.V., designated as materially assisting in, or providing support for or to,
or providing goods or services in support of, the international narcotics trafficking
activities of the significant foreign narcotics trafficker known as the Cartel de
Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for or
on behalf of, Cartel de Jalisco Nueva Generacion, under Title 21, United States
Code, Sections 1904(6)(2), 1904(6)(3), and did not first obtain the required
license from the Office of Foreign Asset Control (“OFAC”); and (2) engaged in
transactions or dealings to evade and avoid, and that had the effect of evading and
avoiding, the prohibition on transactions or dealings in property or interests in
property of said foreign person; and aided, abetted, and caused others to engage
and attempt to engage in transactions and dealings to evade and avoid the
prohibition on transactions or dealings in property of said foreign person. The
Defendant's transactions or dealings violate Title 21, United States Code, Sections
1904(c)(1), 1904(c)(2) and 1906(a) (1), and Title 18, United States Code, Section
2. The Defendant is an officer, director, and/or agent of JJGON S.P.R. de R.L. de
C.V., who knowingly participated in the violation alleged in this Count, in
violation of Title 21, United States Code, Section 1906(a)(2).


                                         2
 Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 3 of 16




Count Three of the SI alleges:

Beginning on or about September 17, 2015, and continuing to the present date, in
the District of Columbia, Mexico, and elsewhere, the defendant, JESSICA
JOHANNA OSEGUERA GONZALEZ, willfully (1) engaged in transactions or
dealings in property or interests in property of a foreign person, Las Flores
Cabanas (also known as Cabanas Las Flores), designated as materially assisting
in, or providing support for or to, or providing goods or services in support of, the
international narcotics trafficking activities of the significant foreign narcotics
trafficker known as the Cartel de Jalisco Nueva Generacion, and/or being
controlled or directed by, or acting for or on behalf of, Cartel de Jalisco Nueva
Generacion, under Title 21, United States Code, Sections 1904(b)(2), 1904(b)(3),
and did not first obtain the required license from the Office of Foreign Asset
Control (“OFAC”); and (2) engaged in transactions or dealings to evade and
avoid, and that had the effect of evading and avoiding, the prohibition on
transactions or dealings in property or interests in property of said foreign person;
and aided, abetted, and caused others to engage and attempt to engage in
transactions and dealings to evade and avoid the prohibition on transactions or
dealings in property of said foreign person. The Defendant's transactions or
dealings violate Title 21, United States Code, Sections 1904(c)(l), 1904(c)(2) and
1906(a)(1), and Title 18, United States Code, Section 2. The Defendant is an
officer, director, and/or agent of Las Flores Cabanas (also known as Cabanas Las
Flores), who knowingly participated in the violation alleged in this Count, in
violation of Title 21, United States Code, Section 1906(a)(2).

Count Four of the SI alleges:

Beginning on or about September 17, 2015, and continuing to the present date, in
the District of Columbia, Mexico, and elsewhere, the defendant, JESSICA
JOHANNA OSEGUERA GONZALEZ, willfully (1) engaged in transactions or
dealings in property or interests in property of a foreign person, Mizu Sushi
Lounge and Operadora Los Famosos, S.A. de C.V. (also known as Kenzo Sushi
and Operadora Los Famosos, S.A.P.I. de C.V.), designated as materially assisting
in, or providing support for or to, or providing goods or services in support of, the
international narcotics trafficking activities of the significant foreign narcotics
trafficker known as the Cartel de Jalisco Nueva Generacion, and/or being
controlled or directed by, or acting for or on behalf of, Cartel de Jalisco Nueva
Generacion, under Title 21, United States Code, Sections 1904(b)(2), 1904(b)(3),
and did not first obtain the required license from the Office of Foreign Asset
Control (“OFAC”); and (2) engaged in transactions or dealings to evade and
avoid, and that had the effect of evading and avoiding, the prohibition on
transactions or dealings in property or interests in property of said foreign person;
and aided, abetted, and caused others to engage and attempt to engage in
transactions and dealings to evade and avoid the prohibition on transactions or
dealings in property of said foreign person. The Defendant's transactions or
dealings violate Title 21, United States Code, Sections 1904(c)(l), 1904(c)(2) and


                                         3
        Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 4 of 16




       1906(a)(1), and Title 18, United States Code, Section 2. The Defendant is an
       officer, director, and/or agent of Mizu Sushi Lounge and Operadora Los Famosos,
       S.A. de C.V. (also known as Kenzo Sushi and Operadora Los Famosos, S.A.P.I.
       de C.V.), who knowingly participated in the violation alleged in this Count, in
       violation of Title 21, United States Code, Section 1906(a)(2).

       Count Five of the SI alleges:

       Beginning on or about September 17, 2015, and continuing to the present date, in
       the District of Columbia, Mexico, and elsewhere, the defendant, JESSICA
       JOHANNA OSEGUERA GONZALEZ, willfully (1) engaged in transactions or
       dealings in property or interests in property of a foreign person, Onze Black (also
       known as Tequila Onze Black), designated as materially assisting in, or providing
       support for or to, or providing goods or services in support of, the international
       narcotics trafficking activities of the significant foreign narcotics trafficker known
       as the Cartel de Jalisco Nueva Generacion, and/or being controlled or directed by,
       or acting for or on behalf of, Cartel de Jalisco Nueva Generacion, under Title 21,
       United States Code, Sections 1904(b)(2), 1904(b)(3), and did not first obtain the
       required license from the Office of Foreign Asset Control (“OFAC”); and (2)
       engaged in transactions or dealings to evade and avoid, and that had the effect of
       evading and avoiding, the prohibition on transactions or dealings in property or
       interests in property of said foreign person. The Defendant's transactions or
       dealings violate Title 21, United States Code, Sections 1904(c)(l), 1904(c)(2) and
       1906(a) (1), and Title 18, United States Code, Section 2. The Defendant is an
       officer, director, and/or agent of Onze Black (also known as Tequila Onze Black),
       who knowingly participated in the violation alleged in this Count, in violation of
       Title 21, United States Code, Section 1906(a)(2).

       On February 26, 2020, Ms. Gonzalez was arrested, arraigned, and entered a plea of not

guilty as to all counts and asserted her right to a Speedy Trial. On July 21, 2020, Ms. Gonzalez

was arraigned via video on the charges contained in the SI. Ms. Gonzalez entered a plea of not

guilty as to all counts, and she has maintained her right to a Speedy Trial.

       II.     LEGAL STANDARD

       Rule 16(a)(1)(E)(i) of the Federal Rules of Criminal Procedure directs the government to

disclose any item that is “within the government’s possession, custody, or control, and . . .

“material to preparing the defense . . . .” Rule 16 was “designed to provide a criminal defendant,

in the interests of fairness, the widest possible opportunity to inspect and receive such materials

in the possession of the government as may aid [her] in presenting [her] side of the case.” United


                                                 4
        Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 5 of 16




States v. Daum, 847 F. Supp. 2d 18, 20 (D.D.C. 2012) (quoting United States v. Poindexter, 727

F. Supp. 1470, 1473 (D.D.C.1989)).

       Rule 16 requires production of information “within the government’s possession,

custody, or control.” Fed. R. Crim. P. 16(a)(l)(B)(i), (a)(l)(E). In other words, “the Justice

Department must turn over everything in its possession or custody or control, regardless of the

original source of the document or other object, so long as it is ‘material’ under the Rule [16].”

United States v. Safavian, 233 F.R.D. 12, 15 (D.D.C. 2005) (emphasis in the original) (also

holding, with respect to statements under Rule 16(a)(1)(B)(i), that “the Justice Department must

turn over any written or recorded statements in its possession or custody or control regardless of

the origin of the statements, so long as the government knows or through due diligence could

know of their existence.”). “‘[T]he government’ includes any and all agencies and departments

of the Executive Branch of the government and their subdivisions, not just the Justice

Department, the FBI, . . . and other law enforcement agencies.” Id. at 14 (internal citations

omitted). “[W]hen determining whether the government has possession, custody and control of

documents, the District of Columbia Circuit has found, albeit in the Brady context, that

documents maintained by other components of the government which are ‘closely aligned with

the prosecution’ must be produced.” United States v. Libby (Libby I), 429 F. Supp. 2d 1, 6

(D.D.C. 2006) (quoting United States v. Brooks, 966 F.2d 150, 1503 (D.C. Cir. 1992)); see also

Justice Manual, at § 9-5.002 (“Prosecutors are encouraged to err on the side of inclusiveness

when identifying the members of the prosecution team for discovery purposes.            Carefully

considered efforts to locate discoverable information are more likely to avoid future litigation

over Brady and Giglio issues and avoid surprises at trial.”).

       Demonstrating “materiality” is “not a heavy burden.” United States v. Lloyd, 992 F.2d

348, 351 (D.C. Cir. 1993) (internal citations omitted). “[T]he Court has no way to know what


                                                 5
        Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 6 of 16




the rest of the record will show; nor does the government since at best, it can only speculate as to

the trial record.” United States v. Moore, 867 F. Supp. 2d 150, 151 (D.D.C. 2012). Evidence is

“material as long as there is a strong indication that it will play an important role in uncovering

admissible evidence, aiding witness preparation, corroborating testimony, or assisting

impeachment or rebuttal.” Lloyd, 992 F.2d at 351 (internal citation omitted); see also Wright v.

Hopper, 169 F.3d 695, 703 (11th Cir. 1999) (“Inadmissible evidence may be material if the

evidence would have led to admissible evidence.”). Defendants are entitled to evidence that is

helpful to their trial presentations or discovery and investigative efforts, United States v. Stein,

488 F. Supp. 2d 350, 356-57 (S.D.N.Y. 2007), including evidence that may even cause them “to

completely abandon a planned defense and take an entirely different path,” United States v.

Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013) (internal citations omitted).

       If a document in the government’s possession bears on an element of a charged offense, it

is well settled that the government must produce it. See United States v. Libby (Libby II), 432 F.

Supp. 2d 81, 84 (D.D.C. 2006). The government’s obligations under Rule 16 include inculpatory

evidence as well as exculpatory evidence. “Inculpatory evidence, after all, is just as likely to

assist in ‘the preparation of the defendant’s defense’ as exculpatory evidence.” United States v.

Marshall, 132 F.3d 63, 67 (D.C. Cir. 1998) (internal citation omitted). Indeed, “it is just as

important to the preparation of a defense to know its potential pitfalls as it is to know its

strengths.” Id.

       The government must also produce evidence that is exculpatory, impeaching, or

otherwise favorable to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963). A

“‘reasonable probability’ of a different result” that “undermines confidence” in a verdict means

only that the government’s failure to disclose any information deprived the defendant of a fair

trial; defendants are not required to show the outcome would have been different had they been


                                                 6
           Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 7 of 16




armed with the undisclosed evidence. Kyles v. Whitley, 514 U.S. 419, 434-35 (1995) (quoting

United States v. Bagley, 473 U.S. 667, 678 (1985)).

       The government’s disclosure obligation under Brady and its progeny extends beyond the

Department of Justice. As stated above, the prosecution must produce favorable documents and

information in its possession, custody, or control or in the possession, custody, or control of any

agency “closely aligned with the prosecution.” Safavian, 233 F.R.D. at 17 (quoting Brooks, 966

F.2d at 1503). The government cannot “claim[] lack of control over the files or procedures of

other executive branch agencies.” United States v. Jennings, 960 F.2d 1488, 1490 (9th Cir.

1992) (internal citations omitted). Indeed, “[t]he prosecution has an affirmative obligation to

learn of potentially favorable evidence and provide it to the defense.” United States v. Bundy,

968 F.3d 1019, 1038 (9th Cir. 2020). See also United States v. Mahaffy, 693 F.3d 113, 131 (2d

Cir. 2012) (finding Brady violation in a securities fraud case and reversing where suppressed

“testimony could have led the defendants to interview and possibly subpoena” individuals who

could have identified other individuals who were unaware of whether the information the

defendants allegedly fraudulently disclosed was, in fact, confidential).

       Brady applies not only to evidence that would be favorable to the defense at trial but also

to evidence that would be favorable at sentencing, should there be one. Id. at 87.2 The

government’s discovery obligations extend to any item that might impeach or otherwise show

weakness in the government’s evidence. Giglio v. United States, 405 U.S. 150, 153–55 (1972).

Evidence that “mak[es] the government’s case less credible” in any way is discoverable because,


       2
         If the Court ever were to sentence Ms. Gonzalez it will be required to fashion a sentence
that takes into account “the nature and circumstances of the offense and the history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). Even if the government does not
affirmatively ask the Court to take into account the purported conduct underlying the OFAC
designations, the designations are already before the Court due to the very nature of the charges.



                                                 7
           Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 8 of 16




by virtue of that fact alone, “it enhances the defendant’s chances of acquittal.” In re Sealed Case

No. 99-3096, 185 F.3d 887, 893 (D.C. Cir. 1999). Once it has identified evidence that is

favorable to the accused, the government has no discretion under Brady regarding whether to

produce it; favorable evidence “must be disclosed without regard to whether the failure to

disclose it likely would affect the outcome of the upcoming trial.” Safavian, 233 F.R.D. at 16.3

       III.     ARGUMENT

       The OFAC documents identified in Ms. Gonzalez’s requests below are material to the

preparation of Ms. Gonzalez’s defense, and they likely contain potentially exculpatory material.

Therefore, under these standards, the government must produce documents within the

possession, custody, or control of OFAC, under Rule 16 and Brady.

       By letter dated May 8, 2020, Ms. Gonzalez propounded, among others, the following

discovery requests:

                     All documents identifying all business entities and persons who
       have been sanctioned for providing material support to the narcotics trafficking
       activities of the CJNG, Los Cuinis, Nemesio Oseguera-Cervantes or Abigail
       Gonzalez-Valencia.4

                     Produce all documents, including but not limited to the OFAC
       administrative record, used to support the designation of J&P Advertising, S.A. de
       C.V. (also known as J and P Advertising, S.A. de C.V.) for materially assisting in,
       or providing support for or to, or providing goods or services in support of, the
       international narcotics trafficking activities of the narcotics trafficking
       organization known as the Cartel de Jalisco Nueva Generacion, and/or being
       controlled or directed by, or acting for or on behalf of, Cartel de Jalisco Nueva
       Generacion.

                     Produce all documents, including but not limited to the OFAC
       administrative record, used to support the designation of JJGON S.P.R de R.L. de
       C.V. for materially assisting in, or providing support for or to, or providing goods

       3
        The fact that information is classified has no bearing on whether it is discoverable under
Rule 16(a) or Brady. See United States v. Mejia, 448 F.3d 436, 455 (D.C. Cir. 2006).
       4
           Any information suggesting that the foreign persons identified in the SI have been
arbitrarily designated by OFAC is material to the preparation of the Ms. Gonzalez’s defense.


                                                8
 Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 9 of 16




or services in support of, the international narcotics trafficking activities of the
narcotics trafficking organization known as the Cartel de Jalisco Nueva
Generacion, and/or being controlled or directed by, or acting for or on behalf of,
Cartel de Jalisco Nueva Generacion.

               Produce all documents, including but not limited to the OFAC
administrative record, used to support the designation of Las Flores Cabanas (also
known as Cabanas Las Flores) for materially assisting in, or providing support for
or to, or providing goods or services in support of, the international narcotics
trafficking activities of the narcotics trafficking organization known as the Cartel
de Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for
or on behalf of, Cartel de Jalisco Nueva Generacion.

              Produce all documents, including but not limited to the OFAC
administrative record, used to support the designation of Mizu Sushi Lounge and
Operadora Los Famosos, S.A. de C.V. (also known as Kenzo Sushi and
Operadora Los Famosos, S.A.P.I. de C.V.) for materially assisting in, or
providing support for or to, or providing goods or services in support of, the
international narcotics trafficking activities of the narcotics trafficking
organization known as the Cartel de Jalisco Nueva Generacion, and/or being
controlled or directed by, or acting for or on behalf of, Cartel de Jalisco Nueva
Generacion.

               Produce all documents, including but not limited to the OFAC
administrative record, used to support the designation of Onze Black (also known
as Tequila Onze Black) for materially assisting in, or providing support for or to,
or providing goods or services in support of, the international narcotics trafficking
activities of the narcotics trafficking organization known as the Cartel de Jalisco
Nueva Generacion, and/or being controlled or directed by, or acting for or on
behalf of, Cartel de Jalisco Nueva Generacion.

              Any and all documents or information tending to show that Ms.
Gonzalez did not have actual notice that J&P Advertising, S.A. de C.V. (also
known as J and P Advertising, S.A. de C.V.) was designated for materially
assisting in, or providing support for or to, or providing goods or services in
support of, the international narcotics trafficking activities of the narcotics
trafficking organization known as the Cartel de Jalisco Nueva Generacion, and/or
being controlled or directed by, or acting for or on behalf of, Cartel de Jalisco
Nueva Generacion.

               Any and all documents or information tending to show that Ms.
Gonzalez did not have actual notice that JJGON S.P.R de R.L. de C.V. was
designated for materially assisting in, or providing support for or to, or providing
goods or services in support of, the international narcotics trafficking activities of
the narcotics trafficking organization known as the Cartel de Jalisco Nueva
Generacion, and/or being controlled or directed by, or acting for or on behalf of,
Cartel de Jalisco Nueva Generacion.



                                          9
       Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 10 of 16




                      Any and all documents or information tending to show that Ms.
       Gonzalez did not have actual notice that Las Flores Cabanas (also known as
       Cabanas Las Flores) was designated for materially assisting in, or providing
       support for or to, or providing goods or services in support of, the international
       narcotics trafficking activities of the narcotics trafficking organization known as
       the Cartel de Jalisco Nueva Generacion, and/or being controlled or directed by, or
       acting for or on behalf of, Cartel de Jalisco Nueva Generacion.

                      Any and all documents or information tending to show that Ms.
       Gonzalez did not have actual notice that Mizu Sushi Lounge and Operadora Los
       Famosos, S.A. de C.V. (also known as Kenzo Sushi and Operadora Los Famosos,
       S.A.P.I. de C.V.) was designated for materially assisting in, or providing support
       for or to, or providing goods or services in support of, the international narcotics
       trafficking activities of the narcotics trafficking organization known as the Cartel
       de Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for
       or on behalf of, Cartel de Jalisco Nueva Generacion.

                      Any and all documents or information tending to show that Ms.
       Gonzalez did not have actual notice that Onze Black (also known as Tequila Onze
       Black) was designated for materially assisting in, or providing support for or to,
       or providing goods or services in support of, the international narcotics trafficking
       activities of the narcotics trafficking organization known as the Cartel de Jalisco
       Nueva Generacion, and/or being controlled or directed by, or acting for or on
       behalf of, Cartel de Jalisco Nueva Generacion.

                     Any and all documents or information indicating that Ms.
       Gonzalez changed the names of the businesses referenced in Counts One through
       Five of the Indictment in order to obstruct the government’s investigation.

                     Any and all documents or information negating or tending to cast
       doubt on the allegation that Ms. Gonzalez changed the names of the businesses
       referenced in Counts One through Five of the Indictment in order to obstruct the
       government’s investigation.
See Exhibit 1 (May 8, 2020, Gonzalez Letter to the Department of Justice), at 2-5.

       By letter, dated June 5, 2020, the government responded as follows.

               Various of your requests seek documents and information used to support
       the designations of your client’s businesses by the Department of the Treasury’s
       Office of Foreign Assets Control (“OFAC”) (e.g. Request Nos. 10-14). The
       Blocking Notice provided to your client by OFAC (Bates No. 00000001-
       00000002) provides information on the administrative process for challenging
       OFAC designations and submitting requests for licenses to engage in transactions
       with designated persons or blocked parties. Those procedures are the proper
       forum for challenging an OFAC designation. This criminal case, by contrast,
       charges your client with criminal violation of the Kingpin Act for engaging in
       transactions or dealings in property with designated entities. The fact of the


                                                10
        Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 11 of 16




        OFAC designation is an element of the crime, but the process by which the
        designation is made is not at issue in this forum. Therefore, your request for “all
        documents” supporting the underlying OFAC designations seeks information not
        necessarily discoverable under Rule 16(a)(1).

              The government has, however, provided you with various documents from
        OFAC that are otherwise discoverable pursuant to Rule 16(a)(1) (for instance,
        documents that the government intends to use in its case-in-chief at trial, or which
        may be material to the preparation of a defense). The government will continue to
        produce such documents to you to the extent that they have not already been
        produced.

See Exhibit 2 (June 5, 2020, Department of Justice Letter to Gonzalez), at 2-3 (emphasis in

original).

        Under Rule 16, the “court must first start with the indictment when determining what is

material, as the indictment delineates the evidence to which the defendant’s case must respond.”

Libby I, 429 F. Supp. 2d at 7. The SI alleges that Ms. Gonzalez “engaged in transactions or

dealings in property or interests in property of [] foreign persons” – J&P Advertising, S.A. de

C.V. (also known as J and P Advertising, S.A. de C.V.) see SI, at Count 1; JJGON S.P.R de R.L.

de C.V., see SI, at Count 2; Las Flores Cabanas (also known as Cabanas Las Flores), see SI, at

Count 3; Mizu Sushi Lounge and Operadora Los Famosos, S.A. de C.V. (also known as Kenzo

Sushi and Operadora Los Famosos, S.A.P.I. de C.V.), see SI, at Count 4; and Onze Black (also

known as Tequila Onze Black), see SI, at Count 5 – which were all “designated as materially

assisting in, or providing support for or to, or providing goods or services in support of, the

international narcotics trafficking activities of the significant foreign narcotics trafficker known

as the Cartel de Jalisco Nueva Generacion, and/or being controlled or directed by, or acting for

or on behalf of, Cartel de Jalisco Nueva Generacion . . . and engaged in transactions or dealings

to evade and avoid, and that had the effect of evading and avoiding, the prohibition on

transactions or dealings in property or interests in property of said foreign person[s].” See

generally SI. The government cannot discharge its discovery obligations by referring Ms.


                                                11
       Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 12 of 16




Gonzalez to “the administrative process for challenging OFAC designations and submitting

requests for licenses to engage in transactions with designated persons or blocked parties.” See

Exhibit 2. Nor can the government simply say that it has produced documents from OFAC

“which may be material to the preparation of the defense.” Id. “[T]he Court has no way to know

what the rest of the record will show; nor does the government since at best, it can only speculate

as to the trial record.” Moore, 867 F. Supp. 2d at 151. The OFAC designations provide the basis

for all five charges in the SI against Ms. Gonzalez. Accordingly, the government cannot skirt its

discovery obligations by simply stating that the OFAC documents are not material to the

preparation of the defense.

       In response to Ms. Gonzalez’s other discovery requests seeking information in the

government’s possession tending to show that she did not have actual notice that the entities

identified in the SI were designated by OFAC, the government stated: “‘actual notice’ is not an

element of the offense charged, so a lack of ‘actual notice’ would not tend to be exculpatory.

Nevertheless, the government will provide such evidence to you if it exists.” See Exhibit 2, at 4,

n.1. First, the government cannot fairly claim that it can prove mens rea, without proving that

Ms. Gonzalez had actual notice of the OFAC designations.             Second, given the evidence

described by the government in its filings and before this Court to date, it is difficult to imagine

that there is no evidence that tends to show that Ms. Gonzalez did not have actual knowledge of

the OFAC designations.

       With respect to the charges in this case, the government proffers that it “intends to prove

that the Defendant owns and operates five businesses, which have been designated by OFAC,

and she failed to separate herself from the businesses post-designation despite notification, in

violation of the Kingpin Act.” See ECF 12, at 2 (emphasis added). This evidence consists of a

blocking notice that does not identify the entities listed in the SI and, therefore, cannot be


                                                12
       Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 13 of 16




considered as any sort of notice. See ECF 18, at Defendant’s Exhibit 1. Indeed, this blocking

notice was created, according to the government, in April 2015, approximately five months

before the companies identified in the SI were designated by OFAC. Id. The government has

also referenced a web page from the U.S. Department of Treasury (see ECF 18, at Defendant’s

Exhibit 2), a press release from the U.S. Department of Treasury (see ECF 18, at Defendant’s

Exhibit 3), and a publication in the Federal Register (see ECF 18, at Defendant’s Exhibit 4). No

evidence was presented by the government to show that Ms. Gonzalez read the U.S. Department

of Treasury press release, read the notice in the Federal Register, or accessed the U.S.

Department of Treasury’s website. See Mar. 3, 2020 Hr’g Tr., at 24-26.

       It is also difficult to believe that the government has no evidence that tends to cast doubt

on the allegation that Ms. Gonzalez changed the names of the businesses referenced in Counts

One through Five of the SI in order to obstruct the government’s investigation. The government

has produced over 50,000 pages of discovery. There is no evidence in the materials provided

that indicates that Ms. Gonzalez engaged in obstructive conduct.

       By letter dated August 24, 2020, the government made the following Brady disclosure:

       A confidential informant, who the Government intends to call as a witness at trial,
       said that Mizu Sushi was not doing well because of its location. The confidential
       informant said that the defendant closed down Mizu Sushi, liquidated the
       business, and opened Kenzo Sushi at a different location.

See Exhibit 3 (August 24, 2020, Department of Justice Letter to Gonzalez).5 Given the lack of

affirmative proof, coupled with this vague Brady disclosure, leads to the conclusion that there is

surely additional evidence that tends to exculpate Ms. Gonzalez.




       5
         By letter dated September 25, 2020, the government informed undersigned counsel that
it no longer intends to call this individual as a witness at trial, as the individual resides abroad
and has indicated he will not voluntarily appear to testify.


                                                13
        Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 14 of 16




        The government cannot escape its discovery obligations by stating that the relevant

documents are currently with OFAC. As stated above, under Brady, the government is required

to search for and produce any information in other agencies’ possession that may be exculpatory.

Brooks, 966 F.2d at 1502. Indeed, “a prosecutor’s office cannot get around Brady by keeping

itself in ignorance, or compartmentalizing information about different aspects of a case.” Id.

(internal citations omitted); see also Libby I, 429 F. Supp. 2d at 11 (holding that documents from

the Office of the Vice President and CIA were within the “possession, custody, or control” of the

prosecution when those agencies “contributed significantly to the investigation, and without their

contribution it is unlikely that the indictment in this case would ever have been secured”).

        Lastly, Ms. Gonzalez is entitled, under Federal Rule of Criminal Procedure 12, to file

motions raising “any defense, objection, or request that the court can determine without a trial on

the merits.” See Fed. R. Crim. P. 12(b)(1). Ms. Gonzalez has a right to information needed to

evaluate and, if appropriate, advance such motions, and to obtain the information necessary to

the preparation of her defense.6 The information sought by Ms. Gonzalez through this motion

also bears directly on the motions to dismiss that she has filed with the Court. See ECF 66, 67,

68, 74, and 76. Indeed, the Court must have the information necessary “to enable [it] to decide

whether the facts alleged are sufficient in law to withstand a motion to dismiss the indictment.”

Russell v. United States, 369 U.S. 749, 768 n.15 (1962). Although Russell’s holding addressed

missing allegations and offense elements in the defendant’s indictment, the Court must also have




        6
          On July 31, 2020, Ms. Gonzalez filed a Motion for Leave to File Additional Pretrial Motions.
See ECF 73. Due to the COVID-19 pandemic, Ms. Gonzalez continues to have limited access to
undersigned counsel to review the ongoing discovery provided by the government. Also, as set forth
above, portions of the correspondence from the government relied upon by Ms. Gonzalez in this motion
did not occur until after the July 31, 2020 pretrial motions deadline. Pursuant to Fed. R. Crim. P.
12(c)(3), therefore, Ms. Gonzalez respectfully submits that good cause exists for the Court to consider the
relief sought by Ms. Gonzalez through this motion.


                                                    14
       Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 15 of 16




a full understanding of any missing discovery in determining whether an indictment must be

dismissed. For this reason as well, Ms. Gonzalez is entitled to the OFAC documents.

       IV.    CONCLUSION

       Wherefore, for the foregoing reasons, and any reasons that appear to the Court, Ms.

Gonzalez respectfully requests the Court enter an Order compelling the Government to disclose

the above-requested information pursuant to its obligations under Rule 16 and Brady v.

Maryland, 373 U.S. 83 (1963).

                                           Respectfully submitted,



                                           /s/ Steven J. McCool
                                           STEVEN J. McCOOL
                                           D.C. Bar No. 429369
                                           JULIA M. COLEMAN
                                           D.C. Bar No. 1018085
                                           McCOOL LAW PLLC
                                           1776 K Street, N.W., Suite 200
                                           Washington, D.C. 20006
                                           Telephone: (202) 450-3370
                                           Fax: (202) 450-3346
                                           smccool@mccoollawpllc.com
                                           jcoleman@mccoollawpllc.com

                                           Counsel for Jessica Johanna Oseguera Gonzalez




                                              15
          Case 1:20-cr-00040-BAH Document 102 Filed 09/29/20 Page 16 of 16




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of September 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.



                                          /s/ Steven J. McCool
                                          STEVEN J. McCOOL




                                            16
